United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
ELECTRONICS SYSTEM COMMUNICATION,
Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 08-2377 &
09-196
Issued: September 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant, through counsel, filed a timely appeal from an
August 14, 2008 decision of the Office of Workers’ Compensation Programs’ hearing
representative affirming the April 24, 2008 denial of her request for expansion of her claim. On
October 27, 2008 appellant’s counsel filed a timely appeal from an October 15, 2008 decision,
denying authorization for a medical test. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied appellant’s request to expand her
claim to include the conditions of vocal chord shortness of breath, vocal cord dysfunction,
allergic rhinitis/hay fever, reactive airway dysfunction syndrome, persistent cough,
gastroesophageal reflux disease and sleep apnea with hypersomnia; and (2) whether the Office
properly denied authorization for appellant’s request for a polysomnography test.

FACTUAL HISTORY
On December 1, 2005 appellant, then a 47-year-old computer technician, filed a
traumatic injury claim alleging that on that date she had an allergic reaction to smelling paint
fumes.1 The Office accepted the claim for dysphagia and chronic pharyngitis, which was
subsequently expanded to include chronic obstructive asthma.2 Appellant stopped work on
December 1, 2005 and was placed on the periodic rolls for temporary total disability.
Appellant’s physician requested that her claim be expanded to include additional
conditions.
In development of the case, the Office referred appellant to Dr. Cary E. Fechter, a
physician Board-certified in internal medicine and pulmonary disease, to resolve a conflict in the
medical opinion evidence regarding her work capacity between Dr. Pastis, her treating Boardcertified internist, who found “multiple exasperations to paint exposure” at work and
Dr. Robert L. Thomas, a second opinion physician Board-certified in internal medicine,
pulmonary diseases and critical care medicine who diagnosed occupational asthma, dysphagia,
chronic pharyngitis, hypertension and type two diabetes, and noted that appellant had been
exposed three times to paint fumes at work, which resulted in asthma attacks. Dr. Thomas
opined that she was capable of working an eight-hour day provided that she was not exposed to
dust, fumes and strong smoke or odors.
On September 18, 2007 Dr. Fechter reported that appellant had been exposed to paint
fumes three times at work with the most recent exposure being December 1, 2005. He diagnosed
occupationally-induced asthma due to her exposure to strong paint fumes on July 15, 2004 and
February 28 and December 1, 2005. Dr. Fechter noted that appellant’s “condition seems to
worsen with every onset of an attack.” Under review of systems, he noted “[o]bvious
anxiety/depression, particularly about being in house and not being able to get out.”
Dr. Fletcher reported under aspects of care:
“Almost any time [appellant] leaves the house she is exposed to either wind, dust,
chemicals or gas fumes from cars and she gets sick. We are not certain if all of
that is acute bronchospasm or not. Consequently, we are, as physicians, referring
her to a psychiatric [physician] for evaluation although it appears it is truly
medically induced.”
In concluding, he opined that appellant was totally disabled from all work including sedentary
employment.

1

The Office assigned claim file number xxxxxx122.

2

On December 31, 2007 the Office combined claim file numbers xxxxxx657 and xxxxxx168 with claim file
number xxxxxx122. Under claim file number xxxxxx657 appellant alleged that on July 14, 2004 she had an allergic
reaction to smelling paint fumes. She, under claim file number xxxxxx168, alleged that on February 28, 2005 she
had an allergic reaction to smelling paint fumes. In a November 21, 2007 memorandum, the Office noted that claim
file numbers xxxxxx657 and xxxxxx168 had been administratively closed with no accepted condition.

2

On November 27, 2007 Dr. Pastis noted that he had seen appellant since December 22,
2005 and that she had been exposed “to strong industrial paint while on the job” three times,
which were July 15, 2004 and February 28 and December 1, 2005. He opined that the accepted
employment conditions needed to be expanded to include shortness of breath, allergic
rhinitis/hay fever, vocal cord dysfunction, reactive airways dysfunction syndrome, persistent
cough, asthma, gastroesophageal reflux disease and sleep apnea with hypersomnia. Dr. Pastis
concluded that these conditions were employment related as they had not existed prior to her
work paint exposure. He related that appellant stated that she was currently “unable to leave her
house without risking flare-up of her underlying lung disease.”
In a letter dated December 5, 2007, the Office informed Dr. Pastis that he failed to
provide any medical rationale supporting his request to expand appellant’s accepted conditions.
On December 18, 2007 Dr. Fechter stated that he agreed with Dr. Pastis’ findings. He
noted that he had been treating her since September 2007 and opined that her paint exposure at
work caused her occupationally-induced asthma as well as her frequent bouts of shortness of
breath and asthma flare ups.
In a December 19, 2007 report, Dr. Pastis responded to the Office’s request for medical
rationale. He noted that “[r]eactive airways dysfunction syndrome occurs as a result of inhaled
chemical damage to the tracheobronchial tree” resulting in “an obstructive-type lung disease,
which behaves similarly to asthma” and shortness of breath. Next, Dr. Pastis stated that he
believed “the timing of [appellant’s] paint exposures and her subsequent symptoms provided a
reasonable rationale to explain why the paint exposure led to reactive airways dysfunction
syndrome.” He stated the chemical exposure to paint fumes also caused vocal cord irritation,
swelling of her uvula and hoarseness which resulted in vocal cord dysfunction. Dr. Pastis noted
that individuals with asthma also have sinus problems, which led to appellant’s worsening
diagnosis of allergic rhinitis/hay fever symptoms. As to the gastroesophageal reflux disease, he
stated that he agreed that it was probably a preexisting condition. Dr. Pastis indicated that
appellant’s sleep apnea was not related to reactive airways dysfunction syndrome or chemical
exposures, but related that “swelling of the uvula and the retropharyngeal tissues can lead to
obstructive sleep apnea.” Thus, he concluded that the employment conditions caused
inflammation of appellant’s uvula and retropharyngeal spaces which “may have exacerbated
obstructive sleep apnea and provides a rationale for evaluation and treatment of obstructive sleep
apnea.” In addition, Dr. Pastis related that she “had significant symptoms of daytime sleepiness,
as well as nocturnal oxygen desaturations.” Lastly, he opined that appellant sustained permanent
damage as shown by her reactive airways dysfunction syndrome and that removing her from her
environment did not correct the problem.
On February 26, 2008 Dr. Robert A. Marwick, a second opinion Board-certified
otolaryngologist, noted that appellant was exposed four years ago at work to paint fumes. He
reported that her voice was both normal and hoarse during the examination and that he found no
positive physical findings on examination. In concluding, Dr. Marwick stated that he would like
to see appellant on a bad day.
Dr. Marwick, in a March 27, 2008 report, stated that he had reviewed the statement of
accepted facts and physical examination. He concluded that there was no objective evidence

3

supporting any continued residuals or disability from her accepted employment injury as
described in the statement of accepted facts. In concluding, Dr. Marwick noted that “[o]ther than
a report of one time exposure to paint fumes four years ago” he concluded that appellant could
return to her date-of-injury position providing there was no further exposure to paint fumes.
In a report dated April 21, 2008, Dr. Pastis noted appellant’s illness history and reported
that a spirometry test revealed that she is stable and has moderate restriction. He noted that she
had a “[h]istory of reactive airways dysfunction syndrome,” which he believed was not “the
source of her shortness of breath” and attributed her restrictive dysfunction condition to her
weight. Dr. Pastis diagnosed obstructive sleep apnea and recommended sending appellant for “a
follow[-]up sleep study to see the effect of UPPP [uvulopalatopharyngoplasty] surgery and
whether she is still requiring CPAP [continuous positive airway pressure].”
On April 24, 2008 the Office received an April 21, 2008 sleep study request form for a
CPAP study. The form noted that Dr. Pastis, the requesting physician, believed that appellant
“may be able to come off of CPAP” as she recently had UPPP surgery.
By decision dated April 24, 2008, the Office denied appellant’s request to expand her
claim to include the additional conditions.
In a report dated April 30, 2008, Dr. Shaun Scott, a treating Board-certified
otolaryngologist, noted that he has treated appellant for allergic rhinitis and sinusitis since
October 2001. While this condition was not caused by appellant’s exposure to paint, Dr. Scott
opined that her paint exposure likely aggravated these preexisting conditions.
On May 14, 2008 appellant’s counsel requested a review of the written record and
submitted a May 1, 2008 report by Dr. Pastis. Counsel also requested a referral to a second
opinion psychiatrist to evaluate her consequential emotional condition. In the May 1, 2008
report, Dr. Pastis noted that the diagnosis of reactive airways dysfunction syndrome “is almost
identical to asthma but is induced by chemical exposure as has occurred for [appellant].” He
noted that prior to her paint exposure appellant did not have any difficulty breathing, coughing
wheezing and shortness of breath despite the presence of some sinus complaints and her
smoking. Dr. Pastis noted that the positive methacholine challenge test aided in the confirmation
of the diagnosis of reactive airways dysfunction syndrome. He noted appellant had chemical
exposure-induced vocal cord irritation with subsequent uvula swelling and hoarseness.
Dr. Pastis opined that she “likely developed asthma in response to her irritant exposures, which
parallels her reactive airways dysfunction syndrome.” As to appellant’s gastroesophageal reflux
disease, Dr. Pastis opined that it “may have been a preexisting condition” and “likely made her
cough and shortness of breath worse.” Dr. Pastis stated that he could not directly correlate her
paint/chemical exposure to this condition. In concluding, he attributed appellant’s persistent
cough as being likely due to her reactive airways dysfunction syndrome and asthma.
In a June 4, 2008 report, Dr. Pastis stated that the Office misquoted his April 21, 2008
report. He noted that appellant’s spirometry tests have consistently shown she has a restrictive
impairment. Dr. Pastis related that the conditions of reactive airways dysfunction syndrome and
asthma “are dynamic conditions and one would expect periods of quiescence between
exposures.”

4

On July 7, 2008 the Office received the results of a May 7, 2008 polysomnography study
by Dr. Hugh D. Durrence, a treating Board-certified family practitioner, which found no sleep
disorder breathing condition.
By decision dated August 14, 2008, the Office hearing representative affirmed the
April 24, 2008 decision denying appellant’s request to expand her claim.
In a letter dated September 11, 2008, the Office requested that appellant submit medical
evidence from the provider showing the diagnosis for the requested procedure and how it is
related to appellant’s accepted conditions. Appellant was afforded 30 days to submit the
requested evidence.
In response appellant submitted her October 7, 2008 statement and an October 2, 2008
report from Dr. Pastis, who diagnosed reactive airways dysfunction syndrome due to work
exposure. He related that she had hoarseness, vocal cord dysfunction, oropharyngeal swelling
trouble and “obstructive sleep apnea, which was complicated by her elongated uvula and airway
edema.” Dr. Pastis reported appellant’s symptoms improved following her UPPP and turbinate
reduction surgery. In concluding, he stated that she “needed her postoperative polysomnogam to
see if she still requires CPAP” and that “[t]he study show she no longer needs it as her surgery
was a success.”
On October 15, 2008 the Office denied appellant’s request to authorize a
polysomnography test. It explained that Dr. Pastis did not provide medical rationale to support a
causal relationship between the accepted conditions of dysphagia, chronic pharyngitis and
chronic obstructive asthma and the requested test. It further explained that the “evidence
support[s] that the procedure requested was due to the UPPP surgery, due to sleep apnea, to
evaluate whether you are in need of a CPAP.”
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that, a condition not accepted or approved by the Office was
due to an employment injury, she bears the burden of proof to establish that the condition is
causally related to the employment injury.3 To establish a causal relationship between the
condition as well as any attendant disability claimed and the employment injury, an employee
must submit rationalized medical evidence based on a complete medical and factual background
supporting such a casual relationship.4 Causal relationship is a medical issue and the medical
evidence required to establish a causal relationship is rationalized medical evidence.5
Rationalized medical evidence is evidence which includes a physician’s rationalized medical
opinion on the issue of whether there is a causal relationship between the diagnosed condition
and the specific employment factors identified by the claimant.6 Neither the mere fact that a
3

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

5

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Mary J. Summers, 55 ECAB 730 (2004).

6

Phillip L. Barnes 55 ECAB 426 (2004); Leslie C. Moore, 52 ECAB 132 (2000).

5

disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant’s employment caused the conditions of dysphagia and
chronic pharyngitis, which was subsequently expanded to include chronic obstructive asthma. It
denied her request to expand her claim to include the conditions of shortness of breath; vocal
cord dysfunction; allergic rhinitis/hay fever; reactive airway dysfunction syndrome; persistent
cough; gastroesophageal reflux disease; and sleep apnea with hypersomnia. The issue is whether
appellant has met her burden of proof to establish that those conditions were causally related to
her accepted injury. The Board finds that she has not met her burden of proof.
On November 27, 2007 Dr. Pastis requested that the Office expand appellant’s accepted
employment conditions to include shortness of breath, allergic rhinitis/hay fever, vocal cord
dysfunction, reactive airways dysfunction syndrome, persistent cough, asthma, gastroesophageal
reflux disease and sleep apnea with hypersomnia. He concluded that these conditions were
employment related as they had not existed prior to her work paint exposure. This report is
insufficient to meet appellant’s burden of proof. The mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.
In a December 19, 2007 report, Dr. Pastis opined that appellant’s reactive airways
dysfunction syndrome was employment related as the condition occurs as a result of “inhaled
chemical damage to the tracheobronchial tree.” He concluded that her paint exposure with
subsequent symptoms provided sufficient rationale to conclude that this condition was
employment related. Dr. Pastis also concluded that the chemical exposure to paint fumes also
caused vocal cord irritation, swelling of appellant’s uvula and hoarseness, which resulted in
vocal cord dysfunction. This report noted that she accepted employment paint exposure and
provided an opinion on the causal relationship between that exposure and her diagnosed
conditions of shortness of breath, allergic rhinitis/hay fever, vocal cord dysfunction, reactive
airways dysfunction syndrome, persistent cough, asthma, gastroesophageal reflux disease and
sleep apnea with hypersomnia. Dr. Pastis did not; however, offer any medical reasoning in
support of his stated conclusion. A mere conclusion without the necessary medical rationale
explaining how and why he believes that appellant’s accepted chemical exposure could result in
a diagnosed condition is not sufficient to meet her burden of proof.8 The medical evidence must
also include rationale explaining how Dr. Pastis reached the conclusion he or she is supporting.
He did not provide such an explanation. Due to the foregoing deficiencies this report is
insufficient to establish appellant’s claim.

7

V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007); Ernest St. Pierre, 51 ECAB 623 (2000).

8

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009); Albert C. Brown, 52 ECAB 152 (2000)
(a medical conclusion unsupported by medical rationale is of diminished probative value).

6

On appeal, appellant’s attorney contends that Dr. Marwick’s opinion should be excluded
because it is based on an inaccurate history. In addition, appellant argues that the Office should
not have referred her to Dr. Marwick for a second opinion evaluation because this amounted to
physician shopping. She contends that there is nothing in the record showing that appellant had
any preexisting medical condition other than what Dr. Marwick noted in his report. As appellant
correctly pointed out, Dr. Marwick’s reports are based on an inaccurate history as the physician
incorrectly stated that she was exposed once to pain fumes approximately fours years ago. It is
well established that medical reports must be based on a complete and accurate factual and
medical background and medical opinions based on an incomplete or inaccurate history are of
little probative value.9 Moreover, the Office only excludes reports from the record under specific
circumstances relative to impartial medical specialists, a situation which is not presented on this
appeal.10 Appellant also contends that the Office erred in relying upon Dr. Marwick’s report to
deny the expansion of appellant’s claim to include the additional conditions of vocal chord
shortness of breath; vocal cord dysfunction; allergic rhinitis/hay fever; reactive airway
dysfunction syndrome; persistent cough; gastroesophageal reflux disease; and sleep apnea with
hypersomnia. The Office did, however, not rely upon Dr. Marwick’s reports when it denied the
expansion of appellant’s claim. The basis of the Office’s denial was that Dr. Pastis failed to
provide sufficient rationale explaining how the diagnosed conditions were causally related to her
employment injury.
Next, appellant contends that the Office erred in failing to request that Dr. Fletcher, the
impartial medical examiner, provide a supplemental report regarding her depression and that the
Office erred in failing to refer appellant for a second opinion evaluation to determine the extent
and cause of her consequential emotional condition. We disagree. The Office referred appellant
to Dr. Fletcher to resolve the conflict in the medical opinion evidence on the issue of whether she
was totally disabled due to her accepted conditions. Dr. Fletcher resolved this conflict by finding
that she was totally disabled due to her accepted conditions. As to her emotional condition,
Dr. Fletcher merely noted the existence of this condition without providing any opinion as to
whether her depression and anxiety were consequential injury of her accepted conditions. Thus,
the Office properly did not request Dr. Fletcher to provide a supplemental report as he had
resolved the conflict in the medical opinion evidence.
As to appellant’s assertion that the Office erred in failing to refer her for a second opinion
evaluation, the Board notes that it is her burden to submit medical evidence establishing the
`existence of the claimed condition and that the condition is causally related to the identified
employment factors.11 While the Office may require an employee to undergo a physical
examination, as it deems necessary, the determination of the need for the examination is a matter
within the province and discretion of the Office.12 None of the medical evidence in the record
provides an opinion that appellant’s depression and anxiety are consequential injuries. Thus, the
9

M.W., 57 ECAB 710 (2006); Douglas M. McQuaid, 52 ECAB 382 (2001).

10

See Terrance R. Stath, 45 ECAB 412 (1994); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Medical Examinations, Chapter 3.500.6 (September 1995).
11

Michael R. Shaffer, 55 ECAB 386 (2004).

12

See 5 U.S.C. § 8123; Dana D. Hudson, 57 ECAB 298 (2006).

7

Office did not err in not referring appellant for a second opinion evaluation on the issue of
whether she sustained a consequential emotional condition.
The Board finds that as the medical evidence included in the record does not contain the
necessary medical reasoning to establish a causal relationship between appellant’s various
diagnosed conditions and her employment, she has not met her burden of proof and the Office
properly declined to expand her claim.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of the Federal Employees’ Compensation Act13 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.14
In interpreting section 8103 of the Act, the Board has recognized that the Office has
broad discretion in approving services provided under the Act.15 The Office has the general
objective of ensuring that an employee recovers from her injury to the fullest extent possible in
the shortest amount of time. It has broad administrative discretion in choosing means to achieve
this goal. The only limitation on the Office’s authority is that of reasonableness.16 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from
established facts.17 It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.18
In order to be entitled to reimbursement for medical expenses, a claimant must establish
that the expenditures were incurred for treatment of the effects of an employment-related injury
by submitting rationalized medical evidence that supports such a connection and demonstrates
that the treatment is necessary and reasonable.19 While the Office is obligated to pay for
treatment of employment-related conditions, the employee has the burden of establishing that the

13

5 U.S.C. §§ 8101-8193.

14

5 U.S.C. § 8103; see also L.D., 59 ECAB ___ (Docket No. 08-966, issued July 17, 2008).

15

See P.C., 59 ECAB ___ (Docket No. 07-1691, issued June 20, 2008).

16

A.O., 60 ECAB ___ (Docket No. 08-580, issued January 28, 2009); L.W., 59 ECAB ___ (Docket No. 07-1346,
issued April 23, 2008); Dr. Mira R. Adams, 48 ECAB 504 (1997).
17

L.W., supra note 16.

18

J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007).

19

R.L., 60 ECAB ___ (Docket No. 08-855, issued October 6, 2008).

8

expenditure is incurred for treatment of the effects of an employment-related injury or
condition.20 Proof of causal relation must include rationalized medical evidence.21
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained employment-related dysphagia, chronic
pharyngitis and chronic obstructive asthma. Appellant has the burden of proof to establish that
the Office abused its discretion by denying authorization for the polysomnogram she requested.
As noted above, the Office is obligated to authorize and pay for treatments it reasonably
finds likely to cure, give relief or aid in lessening the period of disability associated with an
accepted employment-related condition.22 It is not obligated to compensate appellant for
treatment of nonaccepted conditions.23 Before she is entitled to authorization and compensation
for her requested procedure, she must prove that the condition the test is intended to treat is
causally related to her employment injury and that it is medically warranted.24 Dr. Pastis
diagnosed sleep apnea in his various reports and recommended the polysomnogram to determine
whether she continued to require CPAP. Sleep apnea has not been accepted as employment
related by the Office, however, and thus it is appellant’s burden of proof to establish an
employment relationship.25 Dr. Pastis did not explain how the requested polysomnogram was
necessitated by the accepted conditions. The Board has previously held that a medical report
which does not include a physician’s rationalized opinion on causal relationship is not probative
on that issue.26
In addition, Dr. Pastis’ report does not provide an explanation as to how the
polysomnogram would be likely to cure appellant’s employment-related dysphagia, chronic
pharyngitis and chronic obstructive asthma, give relief from the condition, reduce the degree or
the period of disability or aid in lessening the amount of the monthly compensation.27 He noted
that the test was to determine whether appellant continued to require CPAP following her
surgery and that the test revealed the surgery was successful as CPAP was no longer required.

20

Kennett O. Collins, Jr., 55 ECAB 648, 654 (2004).

21

Id.; Bertha L. Arnold, 38 ECAB 282 (1986).

22

See supra note 14.

23

Cathy B. Millin, 51 ECAB 331, 333 (2000).

24

Id.

25

See Jaja K. Asaramo, 55 ECAB 200 (2004) (for conditions not accepted or approved by the Office as being due
to an employment injury, the claimant bears the burden of proof to establish that the condition is causally related to
the employment injury).
26

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
27

See supra note 14.

9

As appellant has not established that the requested procedure was for a condition causally
related to the employment injury and that the polysomnogram was medically warranted, the
Office properly denied authorization for the requested procedure.
CONCLUSION
The Board finds that the Office properly refused to expand appellant’s claim to include
the conditions of shortness of breath, vocal cord dysfunction, allergic rhinitis/hay fever, reactive
airway dysfunction syndrome, persistent cough, gastroesophageal reflux disease and sleep apnea
with hypersomnia. The Board further finds that the Office properly denied authorization for her
request for a polysomnography test.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 27, 2008 and that of the hearing representative dated
August 14, 2008 are affirmed.
Issued: September 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

